Citation Nr: 0509707	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-09 026  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to tobacco use.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


WITNESSES AT HEARINGS ON APPEAL

Appellant and two acquaintances of the veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas, which denied 
entitlement to the benefits sought on appeal.  The appellant 
voiced disagreement in September 1996 and a statement of the 
case (SOC) was issued the following month.  The appellant 
perfected her appeal in January 1997.  Hearings were held at 
the RO before hearing officers in January 1997 and October 
1997.  

In February 2001, the Board issued a decision concerning the 
issue of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 and remanded the issue of service 
connection for the cause of the veteran's death for 
additional development.  The appellant appealed the Board 
decision and the Secretary of Veterans Affairs and the 
appellant submitted a Joint Motion for Remand and to Stay 
Proceedings (joint motion) in November 2001.  The following 
month, the United States Court of Appeals for Veterans Claims 
granted the relief sought in the joint motion and the 
February 2001 Board decision is therefore vacated.  
Thereafter, both issues on appeal were remanded for 
development in May 2003.  The requested development is now 
complete and this matter is again before the Board for 
appellate review.

In March 2002, the Board sent a letter to the appellant, 
which, in part, notified her that the attorney she appointed 
to represent her before VA, James W. Stanley, had his 
authority to represent VA claimants revoked in October 2001.  
The appellant was notified that VA could no longer recognize 
Mr. Stanley as her representative and advised of her of 
representation choices.  In April 2002 correspondence, the 
Board acknowledged the appellant's desire to represent 
herself.

FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been developed.

2.  Competent medical evidence shows that the veteran 
incurred a degree of nicotine dependence, or it was 
aggravated while he was in service.

3.  Competent medical evidence indicates that the veteran had 
lung cancer as the result of nicotine dependence.

4.  The immediate cause of the veteran's death August 1996 
was identified on the death certificate as lung cancer.

 5.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement DIC under the 
provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).

2.  Lung cancer was the result of the veteran's service-
connected nicotine dependence; service connection is 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2004).

3.  The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 511 (West 
2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran's death is related to 
in-service smoking.  The determination of the merits of the 
claim must be made as to whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely suggests 
a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2004).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

Prior to his death, the veteran was service connected for a 
scar of the right thigh, gluteal area with involvement of the 
peroneal nerve (evaluated as 40 percent disabling), below the 
knee amputation, right, secondary to a shell fragment wound 
(evaluated as 40 percent disabling), a scar of the left calf 
with slight damage to the gastrocnemius soleus muscle 
(evaluated as 20 percent disabling), and a shell fragment 
wound of the lumbar area without functional impairment 
(evaluated as noncompensable), for a combined 80 percent 
disability rating.  The death certificate lists the cause of 
the veteran's death in August 1996 as lung cancer with 
metastasis to the brain and spinal cord.  

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2004).  With 
respect to the appellant's specific contentions, it must be 
observed that legislation enacted in 1998 prohibits service 
connection for a disability first manifested after service 
(or after an applicable presumptive period) on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during service.  38 U.S.C.A. § 1103 
(West 2002).  Nevertheless, this statute only applies to 
claims filed after June 9, 1998.  As the instant claim was 
filed in August 1996 and the appellant specifically raised 
smoking as a cause in January 1997, this claim must be 
considered under the law that existed prior to June 9, 1998.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service. 38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence and resulting disability 
or death may be service connected on that basis pursuant to 
section 3.310(a).  See VAOPGCPREC 19-97 (May 13, 1997).

In the instant case, hearing transcripts reflect that the 
appellant testified that while the veteran smoked before he 
entered service, he smoked a considerably more after his 
experiences in Korea and his discharge from active duty.

An October 2003 VA examination report shows that while the 
veteran undoubtedly had some degree of nicotine dependence 
prior to entering the service, the veteran's nicotine 
dependence was considered to have likely increased while he 
was in service even though it was impossible to determine the 
degree of dependence acquired during service.  A private 
physician indicated in a December 1997 letter that the 
veteran's military service, stress, and easy access to 
cigarettes led to his cigarette dependence.  Both the VA 
examiner and the private physician linked cigarette smoking 
to the veteran's cause of death, lung cancer.

When the medical opinions of record are reviewed together, it 
is clear that the veteran's nicotine-dependence resulting 
from his period of military service did not alone cause his 
death.  At issue is whether it substantially contributed to 
his death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (c)(1) (2004).  Here, the VA examiner indicated that 
while it was impossible to say to what extent the in-service 
smoking contributed to lung cancer, it was certainly 
contributory.  As the competent medical evidence of record 
shows that the veteran's cause of death (lung cancer) was the 
result of nicotine dependence, a degree of which was incurred 
in service, the Board will resolve every reasonable doubt in 
the appellant's favor and grant service connection for the 
cause of the veteran's death.  See VAOPGCPREC 19-97 (May 13, 
1997). 

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner under the 
provisions of 38 U.S.C.A. § 1318.  In light of the favorable 
decision above as to the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that her claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 is 
moot and dismisses the claim.  38 U.S.C.A. § 511 (West 2002); 
38 C.F.R. § 20.101 (2004).

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental the statements of the case, the 
appellant has been informed of the evidence necessary to 
substantiate her claims.  Pertinent identified medical 
records have been associated with the claims folder.  As the 
issue on appeal, or entitlement to service connection for the 
cause of the veteran's death, has been fully resolved in the 
appellant's favor, the appellant has not been prejudiced by 
any due process concerns that may not be completed.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed as moot.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


